Black, C.
The overruling of a motion for a new trial is the only supposed error assigned. The causes stated in the motion for a new trial were, that the finding was not sustained by the evidence; that it was contrary to the evidence; that it was contrary to law; and that the damages were excessive.
There is a bill of exceptions containing evidence which is said in the bill to have been all the evidence given in the •cause; but it affirmatively appears that this statement is not correct, for it is'recited in the bill that a certain record was introduced in evidence, but it is not contained in the- bill, and there is in a parenthesis a statement that the record in question was not on file, followed by the signature of the clerk.
The bill, therefore, can not be taken as containing all the -evidence, and without having before us all the evidence given in the action, we can not consider any of the causes stated in appellant’s motion for a new trial. Ward v. Bateman, 34 Ind. 110; Hill v. Sutton, 47 Ind. 592; Morrow v. State, 48 Ind. 432; Hinkle v. Margerum, 50 Ind. 240; Millikan v. State, ex rel., 70 Ind. 310; Bowen v. Pollard, 71 Ind. 177; Powers v. Evans, 72 Ind. 23; Goben v. Goldsberry, 72 Ind. 44.
The judgment should be affirmed.
Per Curiam.
It is ordered, upon the foregoing opinion, that the judgment be affirmed, at appellant’s costs.
Petition for a rehearing overruled.